DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 14-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al.(US Pub.2020/0236712) in view of Kim et al.(US Pat.10,505,778).
In claims 14,22,23,24 Kwak et al. discloses a terminal being an NB-IoT (Narrow Band-Internet of Things) terminal ( see Fig.31; par[0343-0347] UE 3120 operates in IOT system. In par[0430-0432] the Ue is signaled by the NB to change from a current 
a transmitter that transmits a random access preamble in a first narrow band (see fig.30; step S3010; par[0446] the UE transmits a random access signal to the NB through physical random access channel (PRACH) resource region of a narrow band having a bandwidth of 180kHz); and a receiver that receives a random access response in response to the random access preamble ( see fig.30; step S3020; par[0459-0460] the UE receives control information related to a PRACH resource from the NB so that it can transmit data in the specific PRCH resource), wherein the transmitter transmits data in a second narrow band that is indicated by a UL grant included in the random access response (see fig.30; step S3030; par[0461] the Ue may transmit data to the NB through the PRACH resource region based on the received control information).
Kwak et al. does not the Ue transmits message 3 in a second narrow band indicated in the uplink grant. 
Since Kawak et al. discloses the Ue is configured by the Bs to change from a current narrow band to another narrow band (see par[0430-0432]); therefore, it would have been obvious that the Ue should transmit data via a second narrow band to the BS indicated by the control information allocating PRACH resource.

Kim et al. discloses in col.14; lines 45-col.15; line 5; for a dedicate random access procedure, a UE transmits PRACH to a BS ( message 1), receives Random Access Response from the BS. The UE checks for UL resource allocation ( UL grant) from the RAR, and transmits message 3 to the BS ( the Ue transmits message 3 in a second narrow band indicated in the uplink grant).  
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Kim et al. with that of Kwak et al. to perform PRACH procedure during transition from a narrow band to another narrow band.  
In claims 15-17, Kwak et al. does not disclose wherein the terminal does not receive PBCH, PSS, or SSS in the second narrow band, and the terminal receives PBCH, PSS, and SSS in the first narrow band.
Kim et al. discloses in col.32; lines 7-10; the anchor carrier (first narrow band) may be used to transmit SSS/PBCH, but the data carrier (second narrow band) is not used to transmit SSS/PBCH (claims 15-17; the terminal received PBCH,SSS,PSS in the first narrow band and does not receive PBCH,PSS,SSS in the second narrow band).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the 
In claims 18-21, Kwak et al. discloses wherein the receiver receives system information that indicates a random access preamble resource ( see fig.23; par[0356-0357] a BS notifies a UE PRACH resources via higher layer signaling so the Ue may transmit PRACH sequence through resources 2310,2320. In par[0364]; the Ue  may PRACH transmission via SIB). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. ( US Pub.2013/0322363).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANH N NGUYEN/Primary Examiner, Art Unit 2413